                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

JS INT’L, INC.,               )          CIVIL NO. 18-00365 JAO-WRP
                              )
          Plaintiff,          )
                              )          ORDER ADOPTING MAGISTRATE
     vs.                      )          JUDGE’S FINDINGS AND
                              )          RECOMMENDATION
TIARE DEVELA,                 )
                              )
          Defendant.          )
_____________________________ )

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on June 25, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

§ 636(b)(1)(C) and Local Rule 74.2, the “Findings and Recommendation to

Dismiss This Action Without Prejudice,” ECF No. 26, is adopted as the opinion

and order of this Court.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, July 12, 2019.
